On Application for Rehearing
PER CURIAM.
Applicant for rehearing has correctly noted that, while our opinion indicates that both exceptions were referred to the merits, in fact the exception to the citation was overruled and only that to the jurisdiction was referred to the merits. Since we held both exceptions should have been main-tamed, it makes no difference whether the exception was overruled or referred to the merits. The application does not cause us otherwise to doubt the correctness of our opinion and decree, and rehearing is therefore denied.
Rehearing denied.